Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John C. Linderman on 03/10/2021.
The application has been amended as follows: 
Amendment to the claims:

--  	Claims 5 and 20 are canceled;

--	Claims 1, line 20 “the strap” should be amended to –the adjustable strap–
--	Claims 1, line 26 “the strap” should be amended to –the adjustable strap–
--	Claims 14, lines 10-11 “the strap” should be amended to –the adjustable strap–
--	Claims 14, line 17 “the strap” should be amended to –the adjustable strap–
--	Claims 14, line 20 “the strap” should be amended to –the adjustable strap–
-- 	Claim 19, line 2 “foam” should be amended to –foam.–
--	Claims 21, lines 10-11 “the strap” should be amended to –the adjustable strap–



Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an adjustable container holder. However, the prior art of record have failed to teach at least the combination of the adjustable container holder comprising: a structural base having a generally cylindrical sidewall with an outer side and an inner side, and an opening at one of two opposite ends of the cylindrical sidewall, the cylindrical sidewall having at least one slot, or two closely adjacent slots, the slot or slots extending in the cylindrical sidewall between the opposite ends of the cylindrical sidewall; an adjustable strap having one end and an opposite end, the one end being secured at the outer side of the cylindrical sidewall of the structural base, the strap extending from the one end through the at least one slot to the inner side of the cylindrical sidewall and wrapping around the inner side of the cylindrical sidewall to define a reception cavity within the structural base, the opposite end of the strap extending from the inner side of the sidewall through the at least one slot or the other closely adjacent slot to the outer side of the cylindrical sidewall; an adjustable attachment on the outer side of the cylindrical sidewall to which the opposite end of the strap can be secured for adjustment; and a resilient cushioning material lining at least a portion of the reception cavity along the inwardly facing side of the strap within the structural base; wherein the closer the one slot and the closely adjacent slot, the larger the portion of the periphery of the container grasped by the strap along with the other recitations as claimed in claims 1, 14 and 21.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631